NONCOMPETITION, CONFIDENTIALITY AND
INTELLECTUAL PROPERTY AGREEMENT

        In consideration of my employment with Bucyrus International, Inc., a
Delaware corporation, or any of its subsidiaries, affiliates or divisions and
its successors and assigns (the “Company”), and in further consideration of the
compensation to be paid to me by the Company, I agree to the following terms and
conditions:

1.     Nondisclosure of Confidential Information. During my employment with the
Company, I have obtained or will obtain information or access to information
regarding the Company. Such information may include, but is not limited to,
customer lists, customer purchasing histories and plans, costs, budgets,
acquisition strategies, policies, procedures, methods of operation, pricing,
marketing plans, financial information, vendor sources, vendor identities and
capabilities, manufacturing processes, research, field performance reports,
machine and component histories, repair and failure frequencies and occurrences,
engineering data, designs and drawings, design standards, contemplated or new
product developments, computer software and programs, trade secrets, and other
data, as well as information which the Company receives from a third party and
holds in confidence (collectively, “Confidential Information”). Confidential
Information may be oral or written and may reside in works which I have
originated or will originate, as well as that which otherwise has come or will
come into my possession or knowledge.

        I agree that I will treat all matters relating to the business and
activities of the Company as confidential and I will not at any time during or
following my employment with the Company, directly or indirectly, disclose to
any person or entity, or use, any Confidential Information except in the normal
course of my duties as an employee of the Company or as otherwise required by
law or legal process.

        This prohibition does not apply to Confidential Information after it has
become generally known (other than as a result of my violation of this Section
1). This prohibition also does not prohibit my use of my general skills and
knowledge acquired during and prior to my employment by the Company, as long as
such use does not involve the use or disclosure of Confidential Information.

2.     Noncompetition. While employed and for an eighteen (18) month period
beginning on the effective date of the termination of my employment with the
Company (the “Date of Termination”), I will not, except upon prior written
permission signed by an authorized officer of the Company, consult with or
advise or, directly or indirectly, as owner, partner, officer or employee,
engage in business with any company in competition with the Company or any of
its affiliates or with any corporation or entity controlled by, controlling or
under common control with any such company. Notwithstanding the foregoing, I may
make and retain investments in not more than three percent of the equity of any
such company if such equity is listed on a national securities exchange or
regularly traded in an over-the-counter market.

3.     Nonsolicitation. While employed and for a two-year (2) period beginning
on the Date of Termination, I will not, directly or indirectly, solicit for
employment or employ on behalf of any organization other than the Company or one
of its affiliates or employ any person employed by the Company or any of its
affiliates, nor will I, directly or indirectly, solicit for employment on behalf
of any organization other than the Company or one of its affiliates or be
involved in any way in the hiring process of any person known by me (after
reasonable inquiry) to be employed at the time by the Company or any of its
affiliates.

4.     Ownership of Materials and Return. All books, records, papers, notes,
catalogs, compilations of information, drawings, correspondence, recordings,
information stored for use in or with computers, tools, equipment, and other
items and materials, including copies thereof, that I have developed or will
develop or which have come or will come into my possession or control during my
employment by the Company and which relate to the business of the Company are
the property of the Company. I will promptly deliver all such materials and
items to the Company upon termination of my employment, or at any time the
Company may so request.

5.     Inventions. All inventions, discoveries, improvements, or ideas
(collectively, “Inventions”) made, developed or conceived by me, individually or
jointly with others, during my employment with the Company and which relate to
the Company’s present or future business shall be the property of the Company.
Without further compensation, I will promptly disclose such Inventions to the
Company and execute any patent applications, assignments, and other instruments
deemed necessary by the Company, that relate thereto. The Company shall have
exclusive control of all such Inventions and I will cooperate fully, even after
the termination of my employment, in a lawful manner and at the expense of the
Company, in the prosecution of patent applications and in any legal actions and
proceedings concerning such Inventions.

--------------------------------------------------------------------------------

6.     Creations. I hereby assign, convey, and transfer to the Company, any and
all manuscripts, writings, pictorial materials, computer programs or software,
and other creations (collectively, “Creations”) created by me, either
individually or jointly with others, during his employment with the Company and
which relate to the present or future business of the Company. All such
Creations shall be “work made for hire.” The Company shall have the full right
to seek and procure copyright registration on the Creations, and I will
cooperate fully, even after the termination of my employment, in a lawful manner
and at the expense of the Company, in securing copyrights and in any legal
actions and proceedings concerning the Creations.

7.     Post-Termination Rights. Without diminishing the rights granted to the
Company above, if within one (1) year after leaving the employ of the Company,
an Invention related to existing or potential products or business for the
Company is described in a patent application or is disclosed to third parties by
me or if a Creation is published or is disclosed to third parties by me, there
shall be a presumption that the Invention or the Creation was conceived, made,
developed, acquired, or created by me during my employment with the Company and
the Invention or Creation shall belong to the Company.

8.     Remedies. Irreparable damage will result to the Company in the event of
the breach by me of this Agreement. In the event of a breach or threatened
breach by me, the Company shall be entitled to all remedies, including money
damages, as well as injunctive relief and such other equitable relief to prevent
or restrain any breach or threatened breach of this Agreement. Each remedy of
the Company shall be cumulative and not in limitation of any injunctive relief
or other rights or remedies which the Company is or may be entitled at law or in
equity. The Company shall be entitled to its attorneys’ fees, expert witness
fees, and other expenses and costs it incurs in enforcing this Agreement or
pursuing damages for my breach of this Agreement.

9.     No Employment Agreement. The employment relationship between the Company
and me is one of my employment-at-will and no rights to employment for a
definite period of time are created by this Agreement. I acknowledge this
Agreement survives the termination of my employment with the Company.

10.     Severability. The provisions of this Agreement are severable. The
invalidity or unenforceability of any provisions of this Agreement in any
jurisdiction shall not affect the validity or enforceability of the remaining
provisions in such jurisdiction or the validity or enforceability of such
provision in any other jurisdiction.

11.     Governing Law. This Agreement shall be construed and enforced solely in
accordance with the laws of the State of Wisconsin, United States of America,
regardless of where I am employed by the Company or where I reside. I
specifically agree that no laws of any other country, state or jurisdiction
shall apply.

12.     Arbitration. I agree that any dispute, disagreement or action to enforce
this Agreement shall take place solely by binding arbitration under the
commercial arbitration rules of the American Arbitration Association in
Milwaukee, Wisconsin, and that the costs and expenses of such arbitration and
incurred by the prevailing party shall be borne by the non-prevailing party in
such arbitration. I agree that no other court or authority shall have
jurisdiction to resolve disputes under this Agreement.

13.     Assignability. This Agreement and the rights and obligations of the
Company hereunder may be assigned by the Company. No rights or obligations of
mine under this Agreement may be assigned or transferred by me.

--------------------------------------------------------------------------------

        I acknowledge that I enter into this Agreement voluntarily and for the
valuable consideration described above, and that I have this day received a copy
of this Agreement.

Employee’s Signature: /s/ Luis de Leon Date: August 8, 2007